Title: From Thomas Jefferson to Gouverneur Morris, 8 May 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia May. 8. 1793.

The bearer hereof Doctor Edwards, a citizen of the US. proposing to visit Paris, I take the liberty of presenting him to you as a gentleman of talents, information and worth. He will do ample justice to any attentions you may shew him and merit any services you can render him. His objects being health and information, it is uncertain what stay these may induce him to make in Paris. Should he find them promoted by travelling, you will of course favor him with such documents of protection as the state of things may render necessary for his safety. As it will be some time before he will have the honor of handing you this,I shall only add assurances of the sincere esteem & respect with which I have the honor to be Dear Sir Your most obedt. & most humble servt

 Th: Jefferson

